Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Venkatesha et al. (2014/0330560) in view of Bridle et al. (WO 2016039992).
As to claim 1, Venkatesha teaches a communication apparatus comprising: a first microphone ([0049] – a microphone); a connection engine to wirelessly and contemporaneously connect the communication apparatus to a set of microphones including the first microphone ([0048-0049, 0071-0072]); a receipt engine, to receive microphone data from each microphone of the set of microphones, wherein the 
Venkatesha does not explicitly discuss the computing device to in turn send the at least a portion of the microphone data to a server system hosting a virtual assistant service.
Bridle teaches sending at least a portion of the data associated with the user spoken phrase as captured to a computing device via Wi-Fi or a wireless connection, the computing device to in turn send the at least a portion of the data to a server system hosting a virtual assistant service (Figs. 1 & 5; [0023-0025, 0063-0065]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Bridle into the teachings of Venkatesha for the purpose of processing the data using a server to lower the cost of the voice controlled device by reducing computing capabilities needed.
As to claim 2, Venkatesha and Bridle do not explicitly discuss the communication apparatus of claim 1, wherein the establishment engine is to send a message to the computing device to establish the selected microphone as a default microphone for the computing device to receive microphone data from. However, Bridle teaches determining relative user proximity to various devices and used to ensure the nearest device is triggered when speech detected while other nearly speech enabled devices 
As to claim 3, Venkatesha teaches the communication apparatus of claim 1, wherein the establishment engine is to determine that the microphone data received from each of the set of microphones is indicative of a same user spoken phrase ([0071-0073]); and Bridle teaches in paragraphs [0065-0068].
As to claim 4, Venkatesha teaches the communication apparatus of claim 1, wherein the establishment engine is to establish the selected microphone from among the set of microphones by determining the selected microphone has the strongest signal level ([0071-0072]); and Bridle teaches in paragraphs [0065-0068].
As to claim 6, Venkatesha teaches when a user speaks multiple microphones used to determine if a distance of the user or if the user is facing the voice controlled device and analyze to determine the user is within a threshold distance from the voice controlled device ([0071-0073]), and Bridle teaches determines a proximity of a user based upon a sensor that detects user presence ([0065-0067]).
As to claim 7, Venkatesha teaches when a user speaks multiple microphones used to determine if a distance of the user or if the user is facing the voice controlled device and analyze to determine the user is within a threshold distance from the voice controlled device ([0071-0073]), and Bridle teaches determines a proximity to a user 
As to claim 8, Bridle teaches the communication apparatus of claim 1, further comprising identifying distances between microphones of the set of microphones based upon the ability of the microphones to detect a predetermined sound ([0065-0067]); Venkatesha teaches in paragraphs ([0071-0072]).
As to claim 9, Bridle teaches the communication apparatus of claim 1, further comprising a response engine, to receive from the computing device a response phrase sent from the server system to the computing device; and an output engine to cause output of the response phrase, virtual assistant client providing output in audio devices like a speaker (Fig. 2; [0023-0025, 0030, 0035]).
As to claim 10, Bridle teaches the communication apparatus of claim 9, wherein computing device is connected to the communication apparatus via the wireless network, and wherein the response engine is to receive the response phrase from the computing device (Fig. 2; [0023-0025, 0030, 0035]).
As to claim 13, Bridle teaches the communication apparatus of claim 9, wherein the computing device is to send the at least a portion of the microphone data to a set of server systems, wherein each server system of the set hosts a distinct virtual assistant service, and wherein the response phrase was determined by a first virtual assistant service hosted by a first server system of the set, and wherein the first virtual assistant service recognized the at least a portion of the microphone data as a trigger phrase unique to the first virtual assistant service (Fig. 2; [0023-0025, 0035, 0042-0043]).

Bridle teaches sending microphone data associated with the user spoken phrase to a computing device via the Wi-Fi network and sending at least a portion of the microphone data associated with the user spoken phrase as captured at the selected microphone to a computing device via a wireless connection, the computing device to in turn send the at least a portion of the microphone data to a server system hosting a virtual assistant service (Figs. 1 & 5; [0023-0025, 0063-0065]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Bridle into the teachings of Venkatesha for the purpose of processing the data using a server to lower the cost of the voice controlled device by reducing computing capabilities needed.
Claim 15 is rejected for the same reasons discussed above with respect to claim 1. Venkatesha does not explicitly discuss sending microphone data associated with the user spoken phrase to a computing device via the Wi-Fi network and the computing device to in turn send the at least a portion of the microphone data to a server system hosting a virtual assistant service; a response module that when executed causes the processing resource to receive from the computing device a response phrase sent from the server system to the computing device and an output module that when executed causes the processing resource to output the response phrase via a speaker.

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Bridle into the teachings of Venkatesha for the purpose of processing the data using a server to lower the cost of the voice controlled device by reducing computing capabilities needed.

3.	Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Venkatesha and Bridle in view of Myrberg et al. (2007/0238490).
As to claim 5, Venkatesha and Bridle do not explicitly discuss the communication apparatus of claim 1, wherein the establishment engine, in establishing the selected microphone from among the set of microphones, utilizes an acoustic echo cancellation process to identify and eliminate background sounds.

	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Myrberg into the teachings of Venkatesha and Bridle for the purpose of enhance voice quality sent and received over the wireless link such as enhancing the tonal quality of the voice data.

4.	Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Venkatesha and Bridle in view of Weider et al. (2014/0365222).
As to claim 11, Venkatesha teaches a selected microphone from among the set of microphones based on the received microphone data, wherein the selected microphone is to send at least a portion of the microphone data associated with the user spoken phrase as captured at the selected microphone to a computing device ([0071-0074]). Bridle teaches sending microphone data associated with the user spoken phrase to a computing device via the Wi-Fi network and sending at least a portion of the microphone data associated with the user spoken phrase as captured at the selected microphone to a computing device via a wireless connection, the computing device to in turn send the at least a portion of the microphone data to a server system hosting a virtual assistant service (Figs. 1 & 5; [0023-0025, 0063-0065]); the response engine is to receive the response phrase from the computing device (Fig. 2; [0023-0025, 0030, 0035]) . Venkatesha and Bridle do not explicitly discuss the communication apparatus of claim 9, WO 2018/063155 19 PCT/US2016/053949wherein the computing device is a first computing device and the response 
Weider teaches capturing user questions or queries, executing multiple queries or commands, evaluating and interpreting the results and gathering/combining into a single best result judged to be best, and outputting the compound result through a text to speech engine or multimodal interface to the user providing a response to users indicating the success or failure of the command including state information and performing required formatting, variable substitutions and transformations to modify the results to a form easily understood by the user ([0029]). It would have been obvious to output certain response inquired per user instruction or indication according to users’ need or inquiry.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Weider into the teachings of Venkatesha and Bridle for the purpose of outputting certain response according to user instruction in order to effectively serve users’ need.

5.	Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Venkatesha and Bridle in view of Adler et al. (2010/0114944).
As to claim 12, Bridle teaches the computing device and the virtual assistant service ([0023-0025]); sending at least a portion of the microphone data associated with the user spoken phrase as captured at the selected microphone to a computing device 
Adler teaches determining/identifying an appropriate domain specific voice interface based on the attributes, select one of the domain specific voice interfaces to process query, dispatch the query to the appropriate domain specific voice interface to generate a response to the user, for example, the user terminal or computing device includes two domain specific voice interfaces: a calendar domain specific voice interface and places domain specific voice interface but only process and generate the calendar domain voice interface and generate a query response ([0024-0029]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Adler into the teachings of Venkatesha and Bridle for the purpose of selecting an appropriate query response template for responding to the query that would best be able to conduct any further dialogue with the user and to process the query, as discussed by Adler [0029].
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newendorp et al. (2016/0260431) teaches competing devices responding to voice triggers a virtual assistant session upon detecting the utterance of a spoken trigger such as the phrase “hey Siri” audio input from respective microphones.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314



/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652